United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL WILDLIFE REFUGE, Merced, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Stephen Scavuzzo, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1253
Issued: December 14, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 23, 2012 appellant, through his attorney, filed a timely appeal from a
November 30, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a five percent permanent impairment to his
left leg.
FACTUAL HISTORY
On September 16, 2003 appellant, then a 38-year-old maintenance worker, filed a
traumatic injury claim Form CA-1 alleging that he sustained a left leg injury when he stepped
1

5 U.S.C. § 8101 et seq.

into a hole and fell to the ground. OWCP accepted the claim for a left ankle sprain/strain. On
March 1, 2004 appellant underwent a left talar osteochondral autograft transfer system (OATS)
surgery performed by Dr. Mark Via, a Board-certified orthopedic surgeon. He returned to a
full-time modified position in August 2004. In a report dated March 4, 2005, Dr. Via indicated
that appellant was working without restrictions.
On January 28, 2010 appellant underwent arthroscopic left ankle surgery, with hardware
removal. Dr. Via noted that appellant had reported left ankle pain over the past year. In a report
dated May 28, 2010, he stated that appellant’s condition may be considered permanent and
stable. Dr. Via provided range of motion for the left ankle and diagnosed healed stable ankle,
status post arthroscopic debridement, improving discomfort left ankle, status post hardware
removal and chronic ankle stiffness and pain secondary to degenerative arthritis.
In a state workers’ compensation form report dated January 4, 2011, Dr. Via provided
results on examination, diagnosing left ankle osteochondritis dissecans and left ankle
osteoarthritis. He opined that appellant had a five percent whole person impairment under the
fifth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides). Dr. Via stated that the impairment was based on mild motion loss
and mild cartilage loss.
In a report dated March 31, 2011, OWCP’s medical adviser reviewed the medical
evidence. The medical adviser opined that under the sixth edition of the A.M.A., Guides
appellant had a five percent left leg impairment “for residual problems status post surgical
treatment of an osteochondral injury to the talus {[diagnosed condition] (CDX) 1C} (Table
16-2/Page 506).”
By decision dated April 25, 2011, OWCP issued a schedule award for a five percent left
leg permanent impairment. The period of the award was 14.40 weeks from May 28, 2010.
Appellant requested a hearing before an OWCP hearing representative, which was held
on August 29, 2011. By decision dated November 30, 2011, the hearing representative affirmed
the April 25, 2011 schedule award decision.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants.4 The A.M.A., Guides has been adopted by the implementing regulations as the
2

Id. at § 8107.

3

20 C.F.R. § 10.404.

4

See Ronald R. Kraynak, 53 ECAB 130 (2001); August M. Buffa, 12 ECAB 324 (1961).

2

appropriate standard for evaluating schedule losses.5 For schedule awards after May 1, 2009, the
impairment is evaluated under the sixth edition.6
With respect to a foot or ankle impairment, the A.M.A., Guides provides a regional grid
at Table 16-2.7 The class of impairment CDX is determined based on specific diagnosis, and
then the default value for the identified CDX is determined. The default value (grade C) may be
adjusted by using grade modifiers for Functional History (GMFH, Table 16-6), Physical
Examination (GMPE, Table 16-7) and Clinical Studies (GMCS, Table 16-8). The adjustment
formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).8
ANALYSIS
In the present case, appellant submitted a January 4, 2011 report from Dr. Via with an
opinion that appellant had a five percent whole person impairment under the fifth edition of the
A.M.A., Guides. This opinion is of little probative value with respect to establishing the degree
of permanent impairment. As noted above, any schedule award after May 1, 2009 must be based
on the sixth edition. In addition, FECA does not provide for a permanent impairment to the
whole person.9
OWCP’s medical adviser opines that appellant had a five percent left leg impairment
under the sixth edition, citing Table 16-2. The medical adviser’s brief statement does not
constitute a rationalized medical opinion. The medical adviser identified page 506, which has a
default impairment of five percent for ankle arthritis, three millimeter cartilage interval and also
a five percent default impairment for subtalar arthritis, two millimeter cartilage interval. The
Board also notes that Table 16-2 at page 503 provides a five percent default impairment for talus,
“nondisplaced with minimal findings.” The medical adviser’s statement as to “residuals
problems status post surgical treatment of an osteochondral injury to the talus” does not clearly
explain the specific diagnostic criteria used under Table 16-2. In addition, it is well established
that a proper application of Table 16-2 requires the evaluator to use the adjustment grids and
grade modifiers noted above to determine if adjustment from the default value is warranted.10
Table 16-6 through Table 16-8 provide grade modifiers for GMFH, GMPE and GMCS, and the
adjustment formula is then applied. The medical adviser did not explain how the adjustment
tables were applied to determine the final severity grade of the impairment.

5

Supra note 3.

6

FECA Bulletin No. 09-03 (issued March 15, 2009).

7

A.M.A., Guides 501-08.

8

The net adjustment is up to +2 (grade E) or -2 (grade A).

9

The Board notes that FECA does not provide for permanent impairment to the whole person. Janae J. Triplette,
54 ECAB 792 (2003).
10

See, e.g., V.H., Docket No. 11-2127 (issued June 8, 2012).

3

The case will accordingly be remanded to OWCP for clarification of the opinion as to a
permanent impairment to the left leg. After such further development as OWCP deems
necessary, it should issue an appropriate decision.
CONCLUSION
The Board finds the case must be remanded to OWCP for further development of the
evidence.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 30, 2011 is set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: December 14, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

